Citation Nr: 1102939	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-30 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in Chicago, 
Illinois, which denied service connection for PTSD. 

The Veteran testified at a September 2009 Travel Board hearing 
before the undersigned at the Chicago RO.  A transcript of the 
hearing has been associated with the file.

In January 2010, the Board remanded this claim for further 
development.  It now returns for appellate review. 

In August 2010, the Veteran submitted a copy of the March 2010 VA 
examination report after the August 2010 supplemental statement 
of the case (SSOC) was issued.  Although he did not waive initial 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), the March 2010 VA examination was already of 
record at the time of the August 2010 SSOC and was considered by 
the RO.  Thus, as the newly submitted evidence is duplicative of 
evidence already considered by the RO, there is no need to remand 
this claim under 38 C.F.R. § 20.1304(c) (2010). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
PTSD was not incurred in or aggravated by active service.

2.  Clear and unmistakable evidence shows that the Veteran's 
depression existed prior to enlistment and was not permanently 
aggravated by active service. 



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and 
depression, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id. at 486. 

Here, prior to the initial rating decision in this matter, 
letters dated in June 2005 and March 2006 together informed the 
Veteran of all five elements of service connection, gave examples 
of the types of evidence the Veteran could submit in support of 
his claim, and provided notice of the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  
Therefore, the Board concludes that the duty to notify has been 
satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records have been obtained to 
the extent possible.  Pursuant to the Board's January 2010 remand 
directives, the AOJ requested the Veteran's VA treatment records 
from December 1972 to January 1980.  However, in a letter 
received in May 2010, the Hines VA Medical Center stated that 
records for this period of time could not be located.  The 
Veteran was informed of the RO's inability to obtain these 
records in an August 2010 SSOC.  

Further, in its January 2010 remand directives, the Board 
instructed the RO to request the Veteran to sign a release form 
authorizing VA to request his treatment records from Mercy 
Hospital.  Such a letter was sent to the Veteran in April 2010 
and the Veteran did not respond.  The Veteran has not identified 
any other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claim.  Therefore, the Board 
concludes that the duty to assist has been satisfied with respect 
to obtaining relevant evidence on the Veteran's behalf.  By the 
same token, the Board finds that there was substantial compliance 
with its January 2010 remand directives.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial rather than strict compliance with 
the Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that in a December 2000 VA treatment record, the 
Veteran reported that he had been diagnosed with PTSD by VA 
around 1995 or 1998.  While these records are not in the file as 
they had not been identified by the Veteran in connection with 
this claim, they were accessed by the psychiatrist who examined 
the Veteran in March 2010 and discussed in detail by him.  The 
March 2010 VA examiner was tasked with the responsibility of 
determining the etiology of the Veteran's psychiatric problems, 
and presumably reviewed the Veteran's records with this in mind.  
He reported that the VA records reflected that the Veteran had a 
life-long history of depression and had been diagnosed with a 
personality disorder.  As these records are already effectively 
in the file via the March 2010 VA examination report and do not 
establish that the Veteran's mental health issues are related to 
service, the Board finds no need to remand this claim again to 
request them.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination 
most recently in March 2010 pursuant to the Board's January 2010 
remand directive.  In the remand directive, the examiner was 
asked to address the likelihood that the Veteran had PTSD or 
another acquired psychiatric disorder related to service.  The 
Board finds that the examination is adequate and sufficiently 
addressed the Board's questions.  In this regard, the examiner 
carefully reviewed the claims file, interviewed and examined the 
Veteran, and provided a complete rationale for the opinion stated 
which is grounded in and consistent with the clinical findings 
made on examination as well as the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon, 20 Vet. App. at 82; Barr, 21 Vet. App. at 312.  
Likewise, the Board finds that there was substantial compliance 
with its January 2010 remand directives.  See Stegall, 11 Vet. 
App. at 271; D'Aries, 22 Vet. App. at 105.

As noted above, in September 2009 the Veteran testified at a 
Board hearing before the undersigned.  Under 38 C.F.R. 
§ 3.102(c)(2) (2010), it is the responsibility of the hearing 
officer to explain fully the issues and suggest the submission of 
evidence which the claimant may have overlooked and which would 
be of advantage to the claimant's position.  In Bryant v. 
Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that 
the hearing officer's duties under 38 C.F.R. § 3.102(c)(2) are 
twofold.  First, the hearing officer must explain fully the 
issues still outstanding that are relevant and material to 
substantiating the claim by explicitly identifying them for the 
claimant.  Id. at 496.  Second, the hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when such evidence is missing from the 
record or when the testimony at the hearing raises an issue for 
which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran has PTSD 
or another acquired psychiatric disorder related to service.  
Although the Veteran was asked questions pertaining to these 
issues, the Veteran was not told directly that a diagnosis of 
PTSD and a nexus between PTSD-or another acquired psychiatric 
disorder-and service still needed to be established.  See id. at 
497 (holding that a hearing officer's inquiries regarding the 
existence of a current disability and a nexus to service did not 
equate to explaining that these issues were material to 
substantiating the claim).  However, the Board finds that the 
Veteran has not been prejudiced by this error.  In Bryant, 23 
Vet. App. at 498-99, the Court held that although the hearing 
officer did not explicitly lay out the material issues of medical 
nexus and current disability, the purpose of 38 C.F.R. 
§ 3.102(c)(2) had been fulfilled because the record reflected 
that these issues were developed by VA, including the provision 
of a VA medical examination report, and there was no indication 
that the appellant had any additional information to submit.  
Similarly, in this case the Veteran's claim has been fully 
developed, to include obtaining the Veteran's VA treatment 
records and providing a VA medical examination which thoroughly 
addresses all the issues raised in this claim.  The Veteran has 
not identified any additional information or evidence relevant to 
this claim.  Thus, the outcome of this claim has not been 
affected with respect to any error in explaining the outstanding 
issues and therefore no prejudice exists.  See id.; see also 
Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding 
that the assessment of whether prejudicial error exists is based 
on the specific facts of each case); Mayfield, 19 Vet. App. at 
122.  

As to the duty to suggest evidence that may have been overlooked, 
the Veteran did not raise any new issues pertaining to his claim 
at the hearing.  The Veteran did state that he had received 
psychiatric treatment at VA in 1974 or 1975 and also at Mercy 
Hospital.  As discussed above, VA attempted to obtain these 
records but was unsuccessful.  There is no indication of any 
other outstanding evidence that may have been overlooked.  See 
Bryant, 23 Vet. App. at 497-98.  Therefore, there was no need to 
suggest the submission of evidence missing from the record.  See 
id.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122. 

II. Service Connection

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and depression.  
Specifically, the Veteran argues that while on active duty he was 
involved in a car accident in which a fellow service member died 
and that his current psychiatric problems stem from this event.  
For the following reasons, the Board finds that service 
connection is not warranted. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish a claim for service connection, there must 
be competent evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In a September 2005 statement, the Veteran argued that a car 
accident he was in during service contributed to his PTSD.  He 
stated that after the accident he became depressed and despondent 
and was ordered to speak with a psychiatrist on base, who saw the 
Veteran about four times.  The Veteran found he was unable to 
focus on orders and simple tasks.  Three months after the 
accident, he was discharged from active service.  The Veteran 
stated that he blames himself for the accident.  

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. § 
3.304(f).  

The Board notes that under a recent amendment to section 
3.304(f), if the claimed in-service stressor is related fear of 
hostile military or terrorist activity and certain other 
requirements are met, the claimant's testimony alone may 
establish the occurrence of the claimed in-service stressor 
irrespective of whether the claimant engaged in combat with the 
enemy, as previously required.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) 
(amending 38 C.F.R. § 3.304(f)).  

Here, the Veteran's claimed in-service stressor is not related to 
fear of hostile military or terrorist activity but rather to his 
involvement in a car accident, the occurrence of which has been 
established.  Thus, the amendment to section 3.304(f) is not 
applicable to the present claim. 

For the reasons that follow, the Board finds that the Veteran's 
PTSD is not related to the automobile accident in service and 
that his depression or bipolar disorder pre-existed service and 
was not aggravated by service.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  A history of conditions existing prior to service 
recorded at the time of the entrance examination does not 
constitute a notation of such conditions for the purpose of 
establishing whether the Veteran was of sound condition at 
enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording 
of such a history in the entrance examination will be considered 
together with all other material evidence in determinations as to 
inception of the disability at issue.  See id.  The Board notes 
that the presumption of soundness can be rebutted by clear and 
unmistakable evidence consisting of the Veteran's own admission 
of a pre-service history of medical problems during inservice 
clinical examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  

Here, the Veteran's April 1971 entrance examination is negative 
for diagnoses or clinical findings relating to a mental health 
disorder.  The Veteran was found to be psychiatrically normal.  
However, in the report of medical history, the Veteran indicated 
that he had a history of depression or excessive worry as well as 
an excessive drinking habit.  

A November 1971 service treatment record reflects that the 
Veteran had been working in the Heat Shop on base and that he 
expressed marked worries about working with electricity.  He 
stated that he was afraid he would electrocute or shock himself.  
The Veteran was diagnosed with a situational reaction.  There was 
no evidence of a neurosis or psychosis.  

A June 1972 medical evaluation reflects that the Veteran wanted 
to be discharged from the Air Force because he felt that "blacks 
[were] given a hard time" due to discrimination.  It was noted 
that the Veteran had recently been reprimanded for being absent 
without leave (AWOL) and for fighting.  It was also noted that 
the Veteran had been arrested in civilian life on a number of 
occasions for vagrancy and curfew violations.  On examination, 
the examiner found no evidence of neurosis, psychosis, or organic 
brain disease.  The Veteran was diagnosed with a character and 
behavior disorder and an "inadequate personality." 

A line of duty determination reflects that in July 1972 the 
Veteran was involved in a car accident and sustained a compound 
fracture of the arm and minor cuts.  The Veteran was the driver 
of the vehicle.  Another service member was killed in the 
accident and two other service members were injured. 

An August 1972 service examination report reflects that the 
Veteran's psychiatric condition was found to be abnormal based on 
the interview described in the June 1972 medical evaluation 
discussed above.  A copy of this medical evaluation was attached 
to the August 1972 examination report.  It was also noted in this 
report that that the Veteran reported difficulty sleeping because 
of an automobile accident involving the death of a friend in 
which the Veteran was the driver.  The Board finds it clear that 
this was in reference to the July 1972 automobile accident 
discussed above. 

An October 1972 service treatment record reflects that discharge 
had been recommended for the Veteran due to an inadequate 
personality disorder.  The Veteran separated from service in 
December 1972.

An article submitted by the Veteran reviews a book published by 
the American Psychological Association which reflects a finding 
that motor vehicle accidents are the leading cause of PTSD in the 
general populations.  The authors further found that many of 
those who suffered from PTSD who had been in a motor vehicle 
accident also suffered from depression.  Unfortunately, this 
article has little probative value as it is too general in nature 
to support a finding that the Veteran's PTSD or depression were 
caused by the car accident in service.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  In this regard, the mere fact, according to the 
book reviewed in this article, that car accidents are a leading 
cause of PTSD among the general population cannot lead to a 
finding that in this particular case the Veteran's car accident 
caused or contributed to his PTSD or depression or even that it 
was likely to have done so.  Rather, there must be evidence 
specific to the facts of the Veteran's case that provides support 
for such a relationship.  Indeed, the Court has held that a 
medical article or treatise can constitute probative evidence if 
it is combined with an opinion of a medical professional.  Sacks, 
11 Vet. App. at 317.  However, there is no competent medical 
opinion of record by a medical professional applying this article 
to the facts of the Veteran's case.  Consequently, the Board 
finds that this article has little probative value. 

Another article submitted by the Veteran reflects that 
psychological disorders, such as depression, can predispose an 
accident victim to developing PTSD.  The article reflects that 
the main symptoms of PTSD are, among other things, re-
experiencing of the traumatic event, persistent avoidance of 
stimuli associated with the trauma, and symptoms of increased 
arousal that were not present prior to the trauma.  Next to this 
passage, the Veteran wrote in a marginal note that for two and a 
half years he would duck when passing cars on the highway.  The 
article also states that those who had been in a car accident or 
experienced other trauma were more likely to suffer from PTSD in 
subsequent car accidents.  The Veteran noted here in the margin 
that he had been in a car accident a few months prior to the one 
at issue.  The article further states that survivors of car 
accidents in one study developed a fear of driving.  The Veteran 
noted here in the margin that he stopped driving in 1994 due to 
thoughts of disaster.  Finally, the article states that in one 
"particularly severe" case a man still experienced insomnia, 
gastrointestinal problems, persistent worry, and headaches twelve 
years after an automobile accident.  The Veteran noted in the 
margin that he suffered an ulcer at age 35 and colitis or Crohn's 
disease at age 49.  This article provides somewhat more support 
for the Veteran's claim than the article discussed in the 
preceding paragraph as the Veteran has shown how the article 
relates to the specific facts of his case.  However, there must 
still be competent and credible medical evidence showing that the 
Veteran currently has PTSD related to the automobile accident in 
service.  The fact that in the first few years after the accident 
the Veteran would duck when passing cars on the highway does not 
show that the Veteran currently has such fears.  As discussed in 
more detail below, the only reliable, if tentative diagnosis of 
PTSD in the claims file reflects that it stems from childhood 
trauma rather than the in-service car accident.

A statement by the Veteran's daughter received by VA in November 
2006 reflects that the Veteran had told her that the Air Force 
never questioned his mental health prior to the car accident.  
However, the Board notes that, as discussed above, the Veteran 
had in fact been seen for a mental health evaluation in June 
1972, which was before the July 1972 car accident.  At that time, 
he was diagnosed with a character and behavior disorder and an 
"inadequate personality."  Thus, contrary to the assertion by 
the Veteran's daughter, the Veteran's possible mental health 
issues, including his wish to be discharged, were noted prior to 
the accident.  The Veteran's daughter also stated that the 
Veteran reported to her that for a year after the accident he 
could not look at a passing car, pass a bridge, or hear a car 
passing quickly without ducking his head in fear.  The Veteran's 
daughter stated that she had observed the Veteran "shaking these 
thoughts from his head."  She stated that the Veteran continued 
to have a fear of driving and indeed has not been driving cars 
since 1994.  She stated that the Veteran continues to suffer from 
intrusive thoughts of the accident.  

A December 2000 VA treatment record reflects that the Veteran 
reported a history of being unable to complete schooling since 
1973.  He also reported symptoms of moderate depression including 
fatigue, insomnia, and low motivation to complete tasks.  The 
Veteran suspected that he had had an attention deficit disorder 
all his life.  He stated that he had suffered from depressive 
symptoms since the age of five which fluctuated in intensity.  
These symptoms were precipitated by "failures," such as poor 
school performance.  Further, he reported a history of being 
physically and emotionally abused as a child.  He stated that his 
childhood was unstable and he never knew where his "next meal 
would be coming from."  The Veteran also reported being 
diagnosed with PTSD around 1995 or 1998 by VA.  The Board here 
notes that, according to the May 2010 examination report, VA 
treatment records dated in 1998 are negative for PTSD and rather 
reflect that the Veteran reported a life-long history of 
depression and was diagnosed after clinical testing with a 
personality disorder.  Returning to the December 2000 VA 
treatment record, the Veteran did not make any mention of his 
period of active service, including the in-service automobile 
accident.  After an examination of the Veteran, the Veteran was 
diagnosed with dysthymic disorder and an antisocial personality 
disorder with borderline traits.

A January 2001 VA treatment record reflects that the Veteran 
reported difficulty with attention, concentration, memory, and 
ability to follow through on tasks throughout his adolescence and 
adulthood.  

A March 2005 VA treatment record reflects that the Veteran's 
history of violence to self and others included being a victim of 
childhood physical and possible sexual abuse, gang-related 
violence during his teens, and being involved in the automobile 
accident during service.  After examining and interviewing the 
Veteran, the treating psychiatrist concluded that the Veteran 
might qualify for a diagnosis of PTSD from childhood antecedents 
including physical and perhaps sexual abuse.  She also found that 
the Veteran had a mood disorder secondary to a forty-year history 
of substance use exacerbated by life circumstances, a personality 
disorder, a childhood head injury, and possible cognitive 
problems.  The Veteran was diagnosed with depression and 
"probable PTSD from childhood antecedents," as well as a 
personality disorder.  Although the psychiatrist was clearly 
aware of the in-service car accident, the psychiatrist did not 
mention the Veteran's automobile accident as a factor that caused 
or aggravated his current mental health issues, including PTSD. 

At a March 2006 VA examination, the Veteran stated that he did 
not witness hostilities or combat activity during service and did 
not serve outside the country.  He described long-standing 
depression and difficulty sleeping.  His symptoms occurred 
frequently and were moderate in severity.  The Veteran did not 
have any post-service stressors.  The examiner diagnosed the 
Veteran with major depression but did not find evidence to 
support a diagnosis of PTSD. 

A July 2007 VA examination report reflects that after reviewing 
the claims file and examining the Veteran, the examiner found 
that the Veteran had major recurrent depression.  His symptoms 
did not meet the criteria for PTSD because the Veteran did not 
report behavior or social changes, re-experiencing, or heightened 
physiological arousal due to service.  

At the September 2009 Board hearing before the undersigned, the 
Veteran stated that after the in-service automobile accident, he 
began seeing a psychiatrist regularly on base.  The Board here 
notes that the Veteran's service treatment records are negative 
for psychiatric treatment after the automobile accident.  The 
Veteran stated that at that time his superiors felt that 
"something was missing" or that he "was just not functioning 
right."  When the Veteran was asked whether his superiors had 
noticed a change in behavior or problems with performance on the 
job, the Veteran stated that he was issued an Article 15 for 
being late.  The Board here notes that the Article 15 was issued 
prior to the automobile accident.  The Veteran further testified 
that he began seeking treatment at VA in 1974 or 1975 for mental 
health issues.  As discussed above, VA has been unsuccessful in 
obtaining VA treatment records from this period of time.  The 
Veteran stated that in the years after separation he had trouble 
with relationships and trouble keeping a job which at the time he 
attributed to alcohol and illegal substance abuse.  The Veteran 
stated that he used to dream about the automobile accident years 
earlier but did not anymore.  The Veteran stated that he had 
intrusive thoughts of committing suicide but did not state that 
he had intrusive thoughts of the automobile accident.  

In the March 2010 VA examination report, the examiner reviewed 
the Veteran's claims file and provided an extensive overview of 
the medical evidence therein.  Further, apart from the VA 
treatment records already discussed, the examiner was able to 
access computerized VA treatment records dated in 1998 showing 
treatment for depression and difficulty sleeping, as well as 
diagnoses of a personality disorder.  An October 1998 VA 
treatment record reflected that symptoms of depression had been 
present for most of the Veteran's life.  These records did not 
make mention of the Veteran's period of service.  On interviewing 
the Veteran, the examiner noted that the Veteran showed no 
emotion when discussing the in-service automobile accident.  The 
Veteran stated that he could not remember any difficult dreams, 
but did have flashbacks of his "past history."  The Veteran 
stated that he had suffered from depression since he was a child.  
After carefully reviewing the claims file and interviewing and 
examining the Veteran, the examiner diagnosed the Veteran with 
bipolar affective disorder with depression and paranoia.  He also 
found that the Veteran had a sociopathic personality disorder.  
It was noted that the Veteran had severe childhood abuse and a 
family history of addiction and depression.  The Veteran did not 
show any signs of PTSD related to military service.  The examiner 
noted that in some VA treatment records (discussed above) there 
was an indication that the Veteran had childhood onset PTSD from 
a chaotic environment, deprivation, and severe physical abuse.  
However, the Veteran did not show PTSD symptoms during the 
examination under the DSM-IV criteria.  He did not have behavior 
or social changes, re-experiencing, or heightened physiological 
arousal due to service.  The examiner concluded that the 
Veteran's bipolar disorder and depression were not etiologically 
related to military service but rather to his early developmental 
years.  The examiner further found that the automobile accident 
in service did not constitute a stressor for the Veteran in terms 
of a diagnosis of PTSD.  The examiner concluded that many of the 
Veteran's difficulties were related to his personality disorder 
and a lifelong pattern of maladaptive behavior.    

In an April 2010 VA treatment record, the Veteran reported 
experiencing heightened anger and vigilance regarding a conflict 
that his son was having with someone to whom his son owed money.  
This was found by the treating provider to the Veteran's 
"current crisis."  The Veteran also stated that he was 
reflecting more frequently and more intensely on issues in his 
own personal history.  The Veteran was referred to a day hospital 
program.

In VA treatment records dated from late April through June 2010 
and reflecting treatment at the day hospital program alluded to 
above, the Veteran began reporting a sense of numbness and 
"disassociation" of the left arm and psychiatric symptoms 
relating to the car accident in service as follows. 

In a May 2010 VA treatment record, the Veteran stated that he 
lost consciousness after a car accident while he was in the 
military.  He stated that he pulled the surviving passengers from 
the car with his left hand as his right hand had been injured.  
He reported that occasionally he could not feel his left hand or 
arm and did not recognize it as his own.  He thought this 
experience might be "psychosomatic."  

In another May 2010 VA treatment record, the Veteran was tearful 
when he described the accident and stated that he had thoughts of 
cutting his left arm off to free himself from the guilt of not 
saving the friend who died in the accident.  

Another May 2010 VA treatment record reflects that the Veteran 
reported recurring and intrusive thoughts about his in-service 
car accident.  The Veteran stated that at times he head an 
"audible sound" of someone moaning in pain, and that at those 
times his left arm tended to stiffen up.  The treating VA 
psychiatrist stated that the Veteran had symptoms of PTSD related 
to the car accident in service.  The Veteran's symptoms included 
re-experiencing, intrusive memories, nightmares, intense physical 
reactions when thinking of the trauma, numbing and avoidance, and 
poor sleep.  

In additional VA treatment records dated in May 2010, the Veteran 
continued to describe intrusive memories and other symptoms 
associated with PTSD related to the car accident.  

A June 2010 VA treatment record reflects that the Veteran's 
depressive, anxious, and dissociative symptoms appeared to 
"clearly relate" to the car accident in service, warranting a 
diagnosis of PTSD and undifferentiated somatoform disorder.  This 
record was authored by a psychology extern and it seems based 
exclusively on the Veteran's reported history. 

Unfortunately, the Board can give very little weight to the 
Veteran's VA treatment records after April 2010 with regard to 
whether the Veteran has PTSD or another psychiatric disorder 
related to service.  In this regard, it is the responsibility of 
the Board to weigh the evidence, including medical evidence, and 
to determine where to give credit and where to withhold the same. 
Evans v. West, 12 Vet. App. 22, 30 (1998).  Pursuant to this 
duty, the Board may accept one medical opinion and reject others. 
Id.  VA is not bound to accept any opinion from a VA examiner, 
private physician, or other source concerning the merits of a 
claim. Hayes v. Brown, 5 Vet App 60 (1993).  For the following 
reasons, the Board finds that the VA treatment records dated in 
May 2010 and June 2010 have little probative value. 

First, the Board finds that the Veteran's reported symptoms and 
history in these records is not credible.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (holding that whether evidence is 
credible is a factual determination to be made by the Board; 
accord Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, for 
years the Veteran had consistently reported in VA treatment 
records prior to this time a history of severe childhood abuse, 
gang-related violence during his adolescence, difficulty staying 
in school, and drug and alcohol abuse beginning in his teens.  
The Veteran made little or no mention of the in-service 
automobile accident in these records or in the VA examinations 
conducted in March 2006 and June 2007.  

By contrast, when the Veteran began daily treatment at a VA day 
hospital program in April 2010, when he began reporting symptoms 
of PTSD which were related exclusively to the car accident in 
service.  He also began to state, for the first time, that his 
left arm hurt whenever he thought of the accident or experienced 
other stimuli which he associated with the accident.  He made no 
mention of his history of childhood abuse, drug and alcohol use, 
or difficulty with school as an adolescent during these sessions.  
The Board also finds it significant that the precipitating 
"crisis" for this treatment, as reflected in the April 2010 VA 
treatment record discussed above, had nothing to do with thoughts 
of the car accident or numbness of the left arm but rather with 
the Veteran's anger toward another man to whom his son reportedly 
owed money.  In short, given the Veteran's interest in 
substantiating this claim, and given the fact that the Veteran 
had never reported similar symptoms for years prior to this time, 
including in VA treatment records pre-dating the current claim, 
the Board does not find the Veteran's statements credible in the 
VA treatment records after April 2010.  See Caluza, 7 Vet. App. 
at 511 (holding that when determining whether evidence is 
credible, the Board may properly consider, among other things, 
its consistency with other evidence submitted on behalf of the 
Veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that although the Board cannot reject a claimant's 
statements merely because he is an interested party, the 
claimant's interest may affect the credibility of his testimony).  

Second, because the Board finds that the Veteran's reported 
symptoms and history relating to the car accident in the VA 
treatment records dated in May and June 2010 are not credible, 
the Board likewise can give very little weight to the diagnoses 
predicated on this reported history.  The fact that this history 
is contained in a medical record does not necessarily give it 
more probative value.  A bare transcription of lay history 
reported by the Veteran, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence simply 
because the transcriber is a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, in 
contrast to the previous VA treatment records and examination 
reports, the diagnoses made in these records do not appear to be 
based on clinical findings grounded in an examination of the 
Veteran but rather solely on the Veteran's reported history.  
Unfortunately, a physician's opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  

In the March 2005 VA treatment record and March 2010 VA 
examination report, two VA psychiatrists after interviewing and 
examining the Veteran, as well as taking into account the in-
service automobile accident, found that the Veteran's psychiatric 
problems were not related to this accident but rather to a 
personality disorder and childhood abuse, among other nonservice-
related factors.  Significantly, the psychiatrist who examined 
the Veteran in March 2010 extensively and carefully reviewed the 
claims file, including the service treatment records and still 
did not find that the Veteran's current mental health problems, 
including PTSD, were caused or aggravated by the in-service 
automobile accident.  

The Board finds that the March 2005 VA treatment record and March 
2010 VA examination report substantially outweigh the VA 
treatment records dated in May 2010 and June 2010 with regard to 
the Veteran's mental health issues.  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) the Court held that the 
probative value of a medical opinion comes from its reasoning.  
Thus, neither a VA medical examination report nor a private 
medical opinion is entitled to any weight if it contains only 
data and conclusions. Id.  The Court also held that a medical 
opinion could not be discounted solely because the opining 
physician did not review the claims file (emphasis in original).  
Id.  Nevertheless, the Court stated that particular medical 
evidence contained in a claims file might have significance to 
the process of formulating a medically valid and well-reasoned 
opinion.  Id.  The Court explained that the factual premises of a 
medical opinion are subject to examination, and many of those 
facts can be found in the information contained in the claims 
file.  Id.  Critical pieces of information from a claimant's 
medical history can lend credence to the opinion of a medical 
expert who considers them, and detract from the medical opinions 
of experts who do not.  Id.  

Here, as the diagnoses in the VA treatment records dated in May 
2010 and June 2010 do not take into account the extensive medical 
history embodied in previous VA treatment records reflecting that 
the Veteran had suffered from depression since childhood as well 
as childhood abuse and neglect, as well as the service treatment 
records showing that the Veteran had been evaluated for a 
personality disorder prior to the automobile accident, they must 
be further discounted.  The March 2005 VA treatment record and 
March 2010 VA examination report, both of which were authored by 
VA psychiatrists, take into account the Veteran's entire history 
and are based both on this history and clinical findings made on 
examination of the Veteran.  Moreover, they are both consistent 
with VA treatment records and examination reports dating back to 
1998 showing that the Veteran had depression and a personality 
disorder rather than PTSD caused or aggravated by an in-service 
automobile accident.  The May 2010 and June 2010 VA treatment 
records stand in stark contrast to over a decade's worth of VA 
treatment records and examination reports dating back to 1998 
consistently showing that the Veteran had life-long depression 
and personality disorders rather than PTSD or somatoform disorder 
related to the in-service car accident.  

Thus, for the foregoing reasons, the Board finds that the May 
2010 and June 2010 VA treatment records are not reliable and thus 
provide little support for the Veteran's claim.  They are 
outweighed by other, much more probative and extensive medical 
evidence of record showing that the Veteran's psychiatric 
symptoms are not related to the in-service car accident but 
rather stem from nonservice-related factors.  

After carefully reviewing the record, the Board finds that 
service connection is not warranted for an acquired psychiatric 
disorder, to include PTSD and depression.   Preliminarily, the 
Board notes that a personality disorder or mental deficiency as 
such is not a disease or injury within the meaning of applicable 
legislation and thus does not constitute a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  
Thus, to the extent the Veteran's psychiatric problems are 
attributable to a personality disorder, which was diagnosed in 
service in June 1971 and continues to be diagnosed in the VA 
treatment records and examination reports, service connection 
cannot be granted.  See id.  However, the Board finds that an 
acquired psychiatric disorder eligible for service connection has 
also been established by the VA treatment records and examination 
reports, to include PTSD and depression or bipolar disorder.

With regard to PTSD, the Board has considered the statements by 
the Veteran and his daughter asserting that he has PTSD and that 
it is etiologically related to the automobile accident in 
service.  However, while the Veteran and his daughter are 
competent to provide statements and testimony regarding the 
history of the Veteran's symptoms, including his reported fear of 
driving, neither has been shown to have the medical training or 
expertise to make a medical determination as to whether the 
Veteran has PTSD or whether it was caused by the in-service 
automobile accident.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 
1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Such a 
determination is medical in nature because it is too complex to 
be made based on lay observation alone.  See, e.g., Jandreau, 492 
F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007).  Because the Veteran and 
his daughter have not been shown to have such medical expertise, 
their lay opinion as to whether there is a relationship between 
the Veteran's PTSD and the automobile accident in service is not 
competent medical evidence and therefore is not probative with 
respect to this issue.  See id.  

The Board has also considered the statements by the Veteran and 
his daughter regarding his difficulties with driving after the 
accident as well as the fact that he stopped driving altogether 
in 1994.  While this may be the case, there must still be 
competent, probative, and reliable medical evidence showing that 
the Veteran currently has PTSD or a clinically diagnosed 
psychiatric disorder caused or aggravated by the automobile 
accident in service.  In this regard, that the Veteran may have 
had trouble driving in the first few years after the accident or 
even as recently as 1994 (assuming he stopped driving for that 
reason) does not indicate that the Veteran has had such 
difficulties or a current psychiatric disorder related to the car 
accident during the pendency of this claim.  By the same token 
and as discussed above, the articles submitted by the Veteran 
showing a relationship between PTSD and automobile accidents are 
not sufficient by themselves to establish that the Veteran 
currently has PTSD related to the in-service automobile accident.  
There must be specific findings made in this regard by a medical 
professional.  See Sacks, 11 Vet. App. at 317; Beausoleil, 8 Vet. 
App. at 463. 

Here, for the reasons discussed above, the VA treatment records 
dated in May 2010 and June 2010 reflecting diagnoses of PTSD and 
somatoform disorder related to the in-service car accident do not 
constitute reliable evidence and therefore have little probative 
value.  Among the reliable medical evidence of record, PTSD has 
only been tentatively diagnosed in a March 2005 VA treatment 
record.  The VA examinations dated in March 2006, July 2007, and 
March 2010 all reflect that the Veteran was found not to have 
PTSD.  Based on the March 2005 VA treatment record, the Board 
finds that the evidence is at least in equipoise with respect to 
whether the Veteran has this disorder and therefore the Veteran 
is entitled to the benefit of the doubt.  See 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55.  However, the psychiatrist who 
tentatively diagnosed the Veteran with PTSD in the March 2005 VA 
treatment record attributed the Veteran's PTSD to childhood abuse 
and not to the automobile accident in service, notwithstanding 
the fact that the psychiatrist was aware of this accident.  This 
treatment record outweighs the statements made by the Veteran and 
his daughter, as well as the articles submitted by the Veteran, 
because it was made by a medical professional and is based on the 
specific facts of the Veteran's case.  

Moreover, the psychiatrist who examined the Veteran in March 2010 
concluded after carefully reviewing the claims file-which 
included the Veteran's and his daughter's statements regarding 
his purported fear of driving-and interviewing the Veteran that 
the Veteran did not have PTSD and that the automobile accident in 
service did not cause or aggravate his current mental health 
problems.  Rather, the examiner found that many of the Veteran's 
difficulties were related to his personality disorder and a 
lifelong pattern of maladaptive behavior.  

The Board also notes that although the Veteran and his daughter 
have asserted that he was seen for mental health evaluations 
during service after the automobile accident, the service 
treatment records reflect that the Veteran's mental health 
evaluations occurred prior to the automobile accident.  There is 
simply no evidence in the service treatment records of an 
acquired psychiatric disorder, to include PTSD.  Rather, they 
only reflect that the Veteran was found to have a personality 
disorder. 

Thus, as the only competent and reliable evidence of PTSD is 
found in the March 2005 VA treatment record, which shows that 
PTSD was found to be caused by childhood trauma, the Board finds 
that the preponderance of the evidence is against a relationship 
between PTSD and the Veteran's period of service, to include the 
in-service automobile accident.  See 38 C.F.R. § 3.303, 3.304;   

With regard to depression, the Board finds that although the 
presumption of soundness applies because there were no clinical 
findings of a psychiatric disorder at entry, the clear and 
unmistakable evidence shows that the Veteran's depression pre-
existed service and was not aggravated thereby.  See 38 C.F.R. 
§ 3.304(b)(1).  In this regard, in order to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  VAOPGCPREC 3-03.  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 
(2009); Wagner, 370 F 3d at 1096.  If this burden is met, then 
the veteran is not entitled to service connection benefits.  
Wagner at 1096.  A pre-existing disease or injury will be 
presumed to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 
C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying disability, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991) (evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Here, the Board finds that the presumption of soundness has been 
rebutted by clear and unmistakable evidence that the Veteran's 
depression pre-existed service and was not aggravated by service.  
In the April 1971 report of medical history, the Veteran 
indicated that he had a history of depression and sleep problems 
prior to service.  While the Veteran's reported history does not 
constitute a notation of a medical condition at entrance into 
service, it constitutes significant evidence which weighs heavily 
towards a finding that the Veteran had depression and sleep 
problems prior to service.  See 38 C.F.R. § 3.304(b)(1); see also 
Doran, 6 Vet. App. at 286.  Moreover, in the Veteran's post-
service VA treatment records and examination reports, he has 
consistently reported a history of depression since he was a 
child.  See, e.g. September 1998 VA treatment record (symptoms of 
depression had been present for most of the Veteran's life); 
December 2000 VA treatment record (Veteran reported a history of 
depressive symptoms since the age of five); March 2010 VA 
examination report (Veteran reported suffering from depression 
since he was a child).  Accordingly, the Board finds that the 
clear and unmistakable evidence establishes that the Veteran's 
depression pre-existed service.  See id. 

Further, the Board finds that the clear and unmistakable evidence 
shows that the Veteran's depression was not aggravated by 
service.  In this regard, contrary to the assertions by the 
Veteran and his daughter that concerns about the Veteran's 
psychiatric health emerged after the car accident in service, the 
Veteran in fact was seen for mental health issues prior to the 
July 1972 accident.  In this regard, the Veteran was seen in June 
1971 when he expressed concern about working with electricity in 
the heat shop.  The Veteran was found to have a situational 
reaction and did not have a neurosis or psychosis.  
Significantly, the June 1972 medical evaluation reflects that the 
Veteran was seen for a psychiatric consultation when he expressed 
a wish to be discharged from service.  At that time, the examiner 
found no evidence of neurosis, psychosis, or organic brain 
disease.  Rather, the Veteran was diagnosed with a character and 
behavior disorder and an "inadequate personality."  After the 
July 1972 accident, there are no service treatment records 
reflecting mental health treatment for the Veteran.  Rather, the 
August 1972 examination report reflects that the Veteran was 
found to have a personality disorder as suggested by the fact 
that the June 1972 mental health evaluation was attached to this 
report.  No other psychiatric problems were noted in this report.  
The August 1972 examination report does reflect that the Veteran 
reported difficulty sleeping after the car accident.  However, as 
noted above, the Veteran reported a history of difficulty 
sleeping prior to service in the April 1971 report of medical 
history.  Moreover, while the Veteran may have been deeply 
affected by the automobile accident and had difficulty sleeping 
for some time thereafter, this alone, without more, does not show 
that the Veteran's pre-existing depression was permanently 
aggravated by the automobile accident or otherwise aggravated by 
service.  At most, it shows that the Veteran had been affected 
for some time by the car accident.  In sum, the service treatment 
records and examination reports do not show that the Veteran 
suffered from depression during service. 

Further, the Veteran's post-service treatment records and 
examination reports overwhelmingly show that the Veteran's 
depression was not incurred in or aggravated by service but 
rather had been present since he was a child, as discussed above.  
As noted above, the Veteran consistently reported that he had a 
history of depression and difficulty concentrating or completing 
schooling since childhood.  The March 2005 VA treatment record 
reflects that the Veteran had a mood disorder secondary to a 
forty-year history of substance use exacerbated by life 
circumstances, a personality disorder, a childhood head injury, 
and possible cognitive problems.  The Board finds it significant 
that this psychiatrist knew of the Veteran's in-service 
automobile accident and still attributed his mental health issues 
to other, nonservice-related causes.  

Moreover, in the March 2010 VA examination report, the examining 
psychiatrist concluded that the Veteran's bipolar disorder and 
depression were not etiologically related to military service but 
rather to his early developmental years.  A finding that the 
Veteran's bipolar disorder and depression were not etiologically 
related to service also indicates that they were not aggravated 
in service.  This examination report is especially probative as 
it was authored by a psychiatrist who carefully reviewed and 
discussed the service treatment records and post-service 
treatment records in the file as well as interviewed and examined 
the Veteran.  Significantly, the examiner's findings are 
consistent with the findings by the psychiatrist who examined the 
Veteran in March 2005 and who found that the Veteran's 
psychiatric problems were related to childhood trauma and a 
personality disorder.  The Board concludes that the March 2005 VA 
treatment record and March 2010 VA examination report, in 
conjunction with the Veteran's service treatment records, which 
are negative for diagnoses or treatment for depression or any 
other acquired psychiatric disorder, constitute clear and 
unmistakable evidence that the Veteran's depression pre-existed 
service and was not aggravated thereby.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  There is no 
competent or credible evidence showing that the Veteran's 
depression manifested or increased during service.  Thus, service 
connection is not warranted for depression or bipolar disorder.  
See 38 C.F.R. § 3.303, 3.304. 

The Board does not doubt that the Veteran was deeply affected by 
the automobile accident in which he was involved during service.  
However, there must still be competent and credible evidence to 
support a finding that it is at least as likely as not that the 
Veteran has a current psychiatric disorder related to that 
accident.  For the reasons discussed above, the Board finds that 
such evidence has not been presented in this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


